Name: Commission Regulation (EEC) No 2932/90 of 10 October 1990 fixing the market conversion rates to be applied for certain amounts in the context of the common agricultural policy and, in particular, for the calculation of the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 280/42 Official Journal of the European Communities 11 . 10. 90 COMMISSION REGULATION (EEC) No 2932/90 of 10 October 1990 fixing the market conversion rates to be applied for certain amounts in the context of the common agricultural policy and, in particular, for the calculation of the monetary compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 2205/90 (J), and in particular Article 12 thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 are fixed by Commission Regulation (EEC) No 1207/90 (J), as last amended by Regulation (EEC) No 2931 /90 (4), on the basis of the central rates and, for certain Member States, on the basis of the exchange rates referred to in Article 3 of Commission Regulation (EEC) No 3153/85 of 11 November 1985 laying down detailed rules for the calculation of monetary compensatory amounts ('), as last amended by Regulation (EEC) No 3672/89 ('); Whereas, in accordance with Article 3a of Commission Regulation (EEC) No 3152/85 of 11 November 1985 laying down detailed rules for the application of Regu ­ lation (EEC) No 1676/85 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (7), as last amended by Regulation (EEC) No 2300/89 (*), the rates used to fix or, where appropriate, adjust the monetary compensatory amounts, from this time forth defined as market conversion rates, are to be used for the conversion into ecus of the amounts relating to world market data and expressed in the national currency of a Member State ; whereas, pursuant to Article 2 (4) of Council Regulation (EEC) No 1676/85 (*), as last amended by Regulation (EEC) No 2205/90, those rates are also to be used for the conversion of certain other agricultural amounts ; whereas the rates in question should be fixed to make it easier to use them ; Whereas the measures provided for in this Regulation are in accordance with the opinions of the relevant management committees, HAS ADOPTED THIS REGULATION : Article 1 The market conversion rates referred to in Article 3a of Regulation (EEC) No 3152/85, to be applied for certain amounts in the context of the common agricultural policy and used to fix or, where appropriate, to adjust the monetary compensatory amounts, shall be set out in the Annex hereto . Article 2 This Regulation shall enter into force on 11 October 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 October 1990. For the Commission Ray MAC SHARRY Member ofthe Commission 1) OJ No L 164, 24. 6. 1985, p . 6. *) OJ No L 201 , 31 . 7 . 1990, p. 9. ') OJ No L 122, 14 . 5 . 1990, p. 1 . 4) See page 1 of this Official Journal. ') OJ No L 310, 21 . 11 . 1985 , p. 4 . 4) OJ No L 358 , 8 . 12 . 1989, p . 28 . 7) OJ No L 310, 21 . 11 . 1985 , p. 1 . ¢) OJ No L 220, 29 . 7. 1989, p'. 8 . o OJ No L 164, 24. 6. 1985, p. 1 . 11 . 10. 90 Official Journal of the European Communities No L 280/43 ANNEX Market conversion rates to be applied for certain amounts in the context of the common agricultural policy and, in particular, for the calculation of the monetary compensatory amounts 100 Lit 1 £ 1 £ Irl 1 ECU Bfrs/Lfrs 2,75662 62,0212 55,2545 48,5563 Dkr 0,509804 11,4701 10,2187 8,97989 DM 0,133651 3,00701 2,67895 2,35418 FF 0,448248 10,0851 8,98483 7,89563 F1 0,150591 3,38813 3,01849 2,65256 £ Irl 0,0498895 1,12247  0,878776 £ 0,0444460 _ 0,890896 0,782898 Lit  2 249,91 2 004,43 1 761,45 Dr 13,4122 301,763 268,840 236,250 Esc 11,8468 266,543 237,462 208,676 Pta 8,44571 190,021 169,289 148,767